Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 does not positively cite whether the optional feature is included, and as such does not definite define what is and is not included in the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (U. S. Patent 10,559,219) and Armstrong (U. S. Patent 9,728,099)
Regarding claim 1, Davies discloses a system for visually representing musical timing, comprising: 
a time signature spacer tile associated with a particular time signature and comprising a time signature spacer tile length based on the particular time signature (items 22, 23, and 24); 
one or more note tiles each having a length that corresponds to a type of musical note with a corresponding note duration (figure 1, items 5-16); and 
a tray (mat) comprising a horizontal length, the tray (mat) being configured to receive the time signature spacer tile and a sequence of one or more note tiles, wherein a combination of the time signature spacer tile and the sequence of note tiles substantially fills the horizontal length of the tray, and wherein a combined length of the sequence of note tiles corresponds to a combined note duration that corresponds to a measure associated with the particular time signature (as shown in figure 3).
(2) Davies teaches the system in the form of mat rather than a tray, where the mat serves the same function as the claimed mat.
(3) Armstrong teaches a related system wherein the holder item is a tray, instead of a mat.
The person of ordinary skill would have found it obvious to substitute the mat for a tray as a matter of ordinary skill, as the mat and the tray, taught by Armstrong are art recognized equivalents in the art.. 
(4) The system for visually representing musical timing by Davies may be modified in view of Armstrong to substitute a tray for the mat.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above, motivated as a matter of ordinary design choice where the mat and tray are art recognized equivalents in the art. 
Regarding claim 2, the combination of Davies and Armstrong teach the system of claim 1, and Davies teaches the limitation wherein the time signature spacer tile comprises a depiction of the particular time signature (i.e. 4/4, ¾, 2/4, figure 2, items 22, 23, and 24).
Regarding claim 4, the combination of Davies and Armstrong teach the system of claim 1, and Armstrong teaches the limitation wherein the tray comprises raised edges (as shown in figures 11 and 12).
Regarding claim 5, the combination of Davies and Armstrong teach the system of claim 1, and Davies teaches the limitation wherein the one or more note tiles comprises at least two note tiles having different note tile lengths, and optionally wherein the at least two note tiles comprise different colors (limitation is not positively required by the claim).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Davies and Armstrong as applied to claim 1 above, and further in view of Rose (U. S. Patent 8,188,356).
(1) Regarding claim 3, Davies discloses the system of claim 1. 
(2) The combination of Davies and Armstrong does not teach the limitation wherein the tray comprises a depiction of a staff.
(3) Rose teaches a related system wherein the tray comprises a depiction of a staff (as shown in figure 4).
(4) The system according to the combination of Davies and Armstrong may be modified wherein the tray comprises a depiction of a staff.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to simulate the musical staff of standard musical notation.
Allowable Subject Matter
Claims 17-19 are allowed.
Claim 17 is allowable for a system for visually representing musical timing, comprising: 
a tray; 
a measure counting tile associated with a particular time signature, the measure counting tile sized to fit within and extend along the tray, the measure counting tile comprising a plurality of subdivisions, wherein a number of subdivisions of the plurality of subdivisions corresponds to a number of beats in a measure for the particular time signature; and 
a plurality of note tiles configured to arrange within the tray and adjacent to the measure counting tile, each of the plurality of note tiles comprising a note tile length that corresponds to a different type of musical note, wherein each of the plurality of note tiles is configured to align with the plurality of subdivisions of the measure counting tile within the tray to visually depict note duration for the different types of musical notes relative to beats associated with the particular time signature.
Claim 17 is allowable for especially for the measure counting tiles, supportively illustrated in  the applicant’s figures 3-14.  Davies, and the references cited on the form 892, do not teach the claimed measure counting tiles and the their described function above.  Claim 17 is considered to be non-obvious with respect to the closest related prior art. 
Claims 18-19 are allowable for dependence on the allowable independent claim 17and for the citation of further distinguishing subject matter. 
Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6, is allowable for the system of claim 1, further comprising a container configured to arrange under the tray such that the tray forms a lid for the container.  The combination of Davies and Armstrong teach the underlying limitations, but not the further limitation of claim 6.  Armstrong teaches a tray and a container with a lid, but not where the tray forms the lid of the container.  Claim 6 is considered non-obvious with respect to the closest related prior art.
Claim 7 are allowable for dependence on the allowable dependent claim 6 and for the citation of further distinguishing subject matter.
Claim 8 is allowable for over the combination of Davies and Armstrong 2who teach the system of claim 1, and do not teach the limitations further comprising a plurality of time signature spacer tiles, at least two of the plurality of time signature spacer tiles being associated with different particular time signatures and comprising different time signature spacer tile lengths.  The time signature spacer tiles by Davies are all the same length. For some time signatures used by the inventor, fewer or more note spacer tiles may be needed to fill a measure. The applicant solves this problem by making the 3/4 time signature longer than the 4/4 time signature, where the two different time signatures will be filled with a different length of note spacers.  Note the contrast in the applicant’s figures 9 and 11.   Claim 8 is considered to be non-obvious with respect to the closest related prior art. 
Claim 9 is allowable for the system of claim 1, further comprising: a measure counting tile associated with the particular time signature, the measure counting tile sized to fit within and extend along the horizontal length of the tray, the measure counting tile comprising a plurality of subdivisions, wherein a number of subdivisions of the plurality of subdivisions corresponds to a number of beats in the measure associated with the particular time signature, and 
wherein the sequence of note tiles is configured to arrange within the tray adjacent to the plurality of subdivisions to visually depict note duration for the different types of musical notes relative to beats associated with the particular time signature.
This set of limitation is supportively illustrated in the applicant’s figure 6-14.  Claim 9 is considered to be non-obvious with respect to the closest related prior art.
Claims 10-16 are allowable for dependence on the allowable dependent claim 9 and for the citation of further distinguishing subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        November 2, 2022